Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on January 15th, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the baffle" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-9, and 12-13 are is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent Application Publication 2010/0127189.
Regarding claim 1, ‘189 decontamination apparatus for rendering an object pathogen reduced (Abstract), the decontamination apparatus comprising: a frame (22, 24, 14) to be positioned in suitable proximity to the object (Fig. 1, Item 12) to enable the decontamination apparatus to perform a decontamination process that achieves at least a predetermined minimum level of pathogen reduction on the object [0025]; a light source (Fig. 1 Item 18, [0025]) that emits ultraviolet light suitable to deactivate at least a portion of a pathogen population on the object; a coupler (Fig. 1, note the block at the portion coupling light source 18 to rail 30 and screw rod as shown) that receives the light source and is adjustable relative to the frame to allow the light source to be transported along a decontamination path (Fig. 1, Note Item 28 indicating transverse motion) during the decontamination process; a shield (Fig. 1, Note the covering surrounding the light source so that only light projected in a desired direction faintly illustrated in Fig. 1 projected from light source 18 onto object 12 is allowed) that interferes with transmission of the ultraviolet light in directions generally away from the object during the decontamination process; and a controller (Item 32) that controls operation of the light source and transportation of the light source along the decontamination path during the decontamination process [0031].  
Regarding claim 2, ‘189 discloses the decontamination apparatus of claim 1, wherein the frame comprises a track region (Fig. 1 Item 30) along which the coupler travels to transport the light source along the decontamination path (Fig. 1 Item 28).  
Regarding claim 4, ‘189 discloses the decontamination apparatus of claim 2 further comprising: a motor 26 that is controlled by the controller [0026]; and a drivetrain (Since the wand at [0026] is caused to move by the motor, it necessarily includes a drive train to transmit force from the motor to the wand) that transmits a force generated by the motor to the coupler to transport the light source along the decontamination path, wherein the drivetrain comprises an arm (Item 118, [0026]) with a proximate end that cooperates with a drive shaft and a distal end that supports the light source, and rotation of the drive shaft results in rotation of the arm to transport the light source along the decontamination path [0026].  
Regarding claim 5, ‘189 discloses decontamination apparatus of claim 1, wherein the light source predominantly emits ultraviolet light having a wavelength within a range from approximately 10 nm to approximately 400 nm.  ‘189 discloses the lamp is a UV lamp.  UV radiation occupies the range between 10 and 400 nm.  
Regarding claim 8, ‘189 discloses the decontamination apparatus of claim 1, wherein the light source and shield maintain a constant orientation relative to the object over an entire range of travel during the decontamination process.  Both of the linear and arcuate embodiments of [0024-0025] or [0026] in Fig. 1 or 2 move in a parallel plane to an object.
Regarding claim 9, ‘189 discloses the decontamination apparatus of claim 1, wherein the coupler comprises an arm that transports the light source along an arcuate path over the object.  [0026], Fig. 2. Show an arm coupled to a motor to transport a light source through an arcuate path.
Regarding claim 12, ‘189 discloses the decontamination apparatus of claim 1, wherein the controller is configured to cause the light source to be transported along the decontamination path at a plurality of different velocities.  ‘189 discloses at [0025] shows the controller reverses the direction of motion of the lamp across an object thereby supplying at least two velocities.
Regarding claim 13, ‘189 discloses the decontamination apparatus of claim 12, wherein the plurality of different velocities are established by the controller in response to user input.  ‘189 at [0029] indicates a user input determines operation of the apparatus via the controller including a velocity of a lamp or light wand.
Allowable Subject Matter
Claims 3, 6-7, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A VANORE/Primary Examiner, Art Unit 2881